January 26, 2017




                                 JUDGMENT

                 The Fourteenth Court of Appeals
            KEN BIGHAM AND TRACY HOLLISTER, Appellants

NO. 14-16-00482-CV                          V.

      SOUTHEAST TEXAS ENVIRONMENTAL LLC, ET AL, Appellees
                ________________________________

       Today the Court heard the parties’ joint motion to dismiss the appeal from
the judgment signed by the court below on March 15, 2016. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Ken Bigham and Tracy Hollister.

      We further order that mandate be issued immediately.

      We further order this decision certified below for observance.